Judgment, Supreme Court, Bronx County (Burton Hecht, J.), entered on or about October 19, 1990, dismissing petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
The final parole revocation hearing was not untimely. Several adjournments were requested or consented to by petitioner’s attorney, and are not chargeable to the respondent Division of Parole (see, People ex rel. Citro v Sullivan, 70 NY2d 391). We also note that the proper forum for petitioner to challenge seizure of the physical evidence was in a suppression court, rather than before the Division of Parole. (See, People ex rel. Coldwell v New York State Div. of Parole, 123 AD2d 458.) Although the physical evidence, a handgun, seized from petitioner was suppressed by the court subsequent to the *354preliminary hearing, the Hearing Officer explicitly reserved a second charge, assault, for the final revocation hearing (compare, People ex rel. Piccarillo v New York State Bd. of Parole, 48 NY2d 76), and would not be estopped from revoking petitioner’s parole with respect to this charge. (Cf., People ex rel. Matthews v New York State Div. of Parole, 58 NY2d 196.) Concur—Rosenberger, J. P., Asch, Kassal, Wallach and Smith, JJ.